   Case 1:19-cv-00104-GNS Document 1 Filed 08/13/19 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                              BOWLING GREEN DIVISION
                                          1:19-cv-104-GNS
                        CIVIL ACTION NO. _____________________

In re: 120 Segal Wesley Avenue, Liberty, Kentucky 42539

UNITED STATES OF AMERICA                                                              PLAINTIFF

VS.

UNKNOWN HEIRS OF JESSIE F. RIED (A/K/A JESSIE F. REID)
Serve via Appointment of
Warning Order Attorney:     120 Segal Wesley Avenue
                            Liberty, Kentucky 42539                               DEFENDANTS

                                    IN REM COMPLAINT

                                            ********

        Comes now the Plaintiff, the United States of America, by and through counsel, and for its

in rem Complaint and cause of action against the Defendants states as follows:

1. This real estate foreclosure action is brought by the United States of America, on behalf of its

      Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural Development (“RD”)

      f/k/a Farmers Home Administration (“FmHA”), pursuant to Title 28, United States Code, §

      1345.

2. On or about February 6, 1990, Jessie F. Ried (a/k/a Jessie F. Reid) (hereinafter “Reid”), for

   value received, executed and delivered to FmHA a promissory note (hereinafter “Note”) in the

   principal amount of $36,000.00, bearing interest at the rate of 8.75 percent per annum, the Note

   calling for monthly payments of principal and interest. A copy of the Note is attached hereto

   marked Exhibit A, and is hereby incorporated by reference as if set forth at length herein.

3. Contemporaneously with the execution of the Note, Reid executed, acknowledged, and

   delivered to FmHA a real estate mortgage (hereinafter the “Mortgage”), which was recorded
   Case 1:19-cv-00104-GNS Document 1 Filed 08/13/19 Page 2 of 6 PageID #: 2




   on February 7, 1990, in Mortgage Book 88, Page 549, in the Commonwealth of Kentucky,

   Casey County Clerk’s Office, wherein the Defendant granted to FmHA a first mortgage lien

   against the therein-described real property (the “Property”) located in Casey County,

   Kentucky. A copy of the Mortgage is attached hereto marked Exhibit B, and is hereby

   incorporated by reference as if set forth at length herein.

4. Contemporaneously with the execution of the Note and Mortgage, Reid executed,

   acknowledged, and delivered to FmHA a Subsidy Repayment Agreement, which is attached

   hereto marked Exhibit C, and hereby incorporated by reference as if set forth at length herein.

5. By virtue of all of the foregoing, the real property which is the subject of this mortgage

   foreclosure action consists of a tract of land located in Casey County, Kentucky, and more

   particularly described as follows:

              LOCATION: A certain tract or parcel of land lying on the East side of the
              Woodrum Ridge Road in Brookside Heights Subdivision in the City of Liberty,
              Casey County, Commonwealth of Kentucky, and being more accurately described
              as follows:

              DESCRIPTION: Being Lot No. 5 of Section I of Brookside Heights Subdivision
              in the City of Liberty, Casey County, Commonwealth of Kentucky, as shown by
              subdivision plat of record in Plat Book 1, Page 127, in the Casey County Court
              Clerk’s Office, to which plat reference is hereby made for a more accurate and
              complete description of said lot.

              AND BEING the same property conveyed to Jessie F. Ried, a single person, by
              Deed from Dale Carmicle and Carla Carmicle, his wife, dated February 5, 1990,
              of record in Deed Book 147, Page 25, in the Office of the Casey County Clerk.
              Jessie F. Ried died on March 5, 2017.


6. Reid has failed and continues to fail to make payments of principal and interest due in

   accordance with the terms and conditions of the Note and Mortgage, and are therefore in

   default.

7. Paragraph 17 of the Mortgage provides that if default occurs in the performance or discharge
   Case 1:19-cv-00104-GNS Document 1 Filed 08/13/19 Page 3 of 6 PageID #: 3




   of any obligation of the Mortgage, then the United States, acting through FmHA (a/k/a RHS),

   shall have the right to accelerate and declare the entire amount of all unpaid principal, together

   with all accrued and accruing interest to be immediately due and payable and to bring an action

   to enforce said Mortgage, including the foreclosure of the lien thereof. Because of the Default

   of Reid, as set forth above, RHS caused a Notice of Acceleration of Indebtedness and Demand

   for Payment to be issued to Reid declaring the entire indebtedness due upon the Note, the

   repayment of which is secured by the Mortgage, to be immediately due and payable, which

   demand has been refused.

8. Paragraph 3 of the Subsidy Agreement provides that any subsidy received in accordance with

   a loan under §502 of the Housing Act of 1949 is repayable to the Government upon the

   disposition or non-occupancy of the security property.

9. The unpaid principal balance on the Note, which is secured by the Mortgage, is $18,419.30,

   with accrued interest of $5,338.42, through July 29, 2019, with a total subsidy granted of

   $22,279.90, late charges in the amount of $26.79, and fees assessed of $9,123.75, for a total

   unpaid balance due of $55,188.16, as of July 29, 2019. Interest is accruing on the unpaid

   principal balance at the rate of $6.4515 per day after July 29, 2019. An Affidavit of Proof

   Statement of Account signed by RD Foreclosure Representative Vickie Jones is attached

   hereto marked Exhibit D, and is hereby incorporated by reference as if set forth at length

   herein.

10. Included within the balance set out in Paragraph 9 above, the portion of the debt attributable

   to the Mortgage secured by the real estate collateral is the principal sum of $18,419.30, with

   interest accrued thereon of $5,338.42 through July 29, 2019. Interest is accruing on the unpaid

   principal balance at the rate of $6.4515 per day after July 29, 2019.
   Case 1:19-cv-00104-GNS Document 1 Filed 08/13/19 Page 4 of 6 PageID #: 4




11. Jessie F. Ried (a/k/a Jessie F. Reid) died on March 5, 2017. To the best of Plaintiff’s

    knowledge, no will or affidavit of decent has been filed of record, and, therefore, the heirs of

    Jessie F. Ried (a/k/a Jessie F. Reid) are unknown to Plaintiff. The Unknown Heirs of Jessie F.

    Ried (a/k/a Jessie F. Reid) are vested with an interest in the property pursuant to the Kentucky

    laws of intestacy. Said interest is junior in rank and subordinate in priority to the first mortgage

    lien on the Property in favor of FmHA (n/k/a RHS). RHS is entitled to a foreclosure sale of

    the Property free and clear of any interest therein or claim thereon in favor of Defendants,

    Unknown Heirs of Jessie F. Ried (a/k/a Jessie F. Reid), and the Plaintiff calls upon them to

    come forth and assert their claim or interest in the Property or be forever barred

12. The Property is indivisible and cannot be divided without materially impairing its value and

    the value of RHS’s lien thereon.

13. The lien on the Property in favor of FmHA (n/k/a RHS), by virtue of the Mortgage is first,

    prior and superior to all other claims, interests and liens in and to the Property except for liens

    securing the payment of ad valorem property taxes.

14. There are no other individuals or entities purporting to have an interest in the Property known

    to the Plaintiff.

           WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands

relief as follows:

            a. That RHS be awarded a judgment against the interests of the Defendant, Unknown

                Heirs of Jessie F. Ried (a/k/a Jessie F. Reid), in and to the Property in the principal

                amount of $18,419.30, plus interest in the amount of $5,338.42, as of July 29, 2019,

                with a total subsidy granted of $22,279.90, late charges in the amount of $26.79,

                and fees assessed of $9,123.75, for a total unpaid balance due of $55,188.16 as of
Case 1:19-cv-00104-GNS Document 1 Filed 08/13/19 Page 5 of 6 PageID #: 5




         July 29, 2019, with interest accruing at the daily rate of $6.4515 from July 29, 2019,

         until the date of entry of Judgment, plus interest thereafter accruing according to

         law, costs, disbursements, attorney’s fees, and expenses.

      b. That RHS be adjudged a lien on the Property, prior and superior to any and all other

         liens, claims, interests, and demands, except liens for unpaid real estate ad valorem

         taxes; for an in rem judgment and order of sale against the interest of any unknown

         spouse, unknown heirs, or subordinate lienholders; and for an Order of Sale of the

         Property in accordance with Title 28 U.S.C. §§ 2001-2003; that the Property be

         sold free and clear of any and all liens and claims by any and all parties to this

         action, except for real estate restrictions and easements of record, and liens for any

         city, state, county, or school ad valorem taxes which may be due and payable at the

         time of sale; and free and clear of any right of equity of redemption; and that the

         proceeds from the sale be applied first to the costs of this action, second to the debt,

         interest, costs and fees due to the Plaintiff, with the balance remaining to be

         distributed to the parties as their liens or interests may appear;

      c. That the Property be adjudged indivisible and be sold as a whole;

      d. That the Defendants be required to answer and set up their respective liens, claims,

         or interests in and to the Property, if any, or be forever barred, and that the

         foreclosure sale of the Property be free and clear of all such liens, claims and

         interests;

      e. For any and all other lawful relief to which Plaintiff may appear properly entitled.
  Case 1:19-cv-00104-GNS Document 1 Filed 08/13/19 Page 6 of 6 PageID #: 6




                                                                 Respectfully Submitted,



                                                                 By: /s/ Lauren B. Durham
                                                                 Attorney for the Plaintiff:
                                                                 James S. Watson/ Lauren B. Durham
                                                                 Foreman Watson Holtrey, LLP
                                                                 530 Frederica Street
                                                                 Owensboro, Kentucky 42301
                                                                 Phone: (270)689-2424
                                                                 Fax: (270)689-2420

This communication from a debt collector is an attempt to collect a debt and any information obtained will be used
                                                for that purpose.
                       Case 1:19-cv-00104-GNS Document 1-1 Filed 08/13/19 Page 1 of 2 PageID #: 7
2JS 44 (Rev. 11/04)                                                          CIVIL COVER SHEET                                    1:19-cv-104-GNS
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                       Unknown Heirs of Jessie F. Ried (a/k/a Jessie F. Reid), et al.

    (b) County of Residence of First Listed Plaintiff                                                          County of Residence of First Listed Defendant           Casey
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                             (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

    (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Foreman Watson Holtrey, LLP
530 Frederica St., Owensboro, KY 42301 (270)689-2424
 II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                     and One Box for Defendant)
✘
u   1    U.S. Government                 u 3 Federal Question                                                                         PTF     DEF                                         PTF      DEF
           Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State          u 1     u 1     Incorporated or Principal Place      u 4 u4
                                                                                                                                                      of Business In This State

u2       U.S. Government                 u 4 Diversity                                                 Citizen of Another State      u 2       u 2    Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                     of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a       u 3       u 3    Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                   (Place an “X” in One Box Only)
          CONTRACT                                           TORTS                                     FORFEITURE/PENALTY                       BANKRUPTCY                      OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                u 422 Appeal 28 USC 158          u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug          u 423 Withdrawal                 u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product              Med. Malpractice           u 625 Drug Related Seizure              28 USC 157                u   430 Banks and Banking
u   140 Negotiable Instrument                Liability                 u 365 Personal Injury -                of Property 21 USC 881                                     u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &              Product Liability          u   630 Liquor Laws                   PROPERTY RIGHTS             u   460 Deportation
       & Enforcement of Judgment             Slander                   u 368 Asbestos Personal         u   640 R.R. & Truck             u 820 Copyrights                 u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’            Injury Product             u   650 Airline Regs.            u 830 Patent                            Corrupt Organizations
u   152 Recovery of Defaulted                Liability                      Liability                  u   660 Occupational             u 840 Trademark                  u   480 Consumer Credit
       Student Loans                 u    340 Marine                    PERSONAL PROPERTY                     Safety/Health                                              u   490 Cable/Sat TV
       (Excl. Veterans)              u    345 Marine Product           u 370 Other Fraud               u   690 Other                                                     u   810 Selective Service
u   153 Recovery of Overpayment              Liability                 u 371 Truth in Lending                      LABOR                  SOCIAL SECURITY                u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u   710 Fair Labor Standards     u 861 HIA (1395ff)                      Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                 Property Damage                   Act                       u 862 Black Lung (923)           u   875 Customer Challenge
u   190 Other Contract                       Product Liability         u 385 Property Damage           u   720 Labor/Mgmt. Relations    u 863 DIWC/DIWW (405(g))                12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                Product Liability          u   730 Labor/Mgmt.Reporting     u 864 SSID Title XVI             u   890 Other Statutory Actions
u   196 Franchise                            Injury                                                           & Disclosure Act          u 865 RSI (405(g))               u   891 Agricultural Acts
      REAL PROPERTY                        CIVIL RIGHTS                 PRISONER PETITIONS             u   740 Railway Labor Act          FEDERAL TAX SUITS              u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u   790 Other Labor Litigation   u 870 Taxes (U.S. Plaintiff      u   893 Environmental Matters
✘
u   220 Foreclosure                  u    442 Employment                      Sentence                 u   791 Empl. Ret. Inc.               or Defendant)               u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                     Habeas Corpus:                      Security Act             u 871 IRS—Third Party            u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u   530 General                                                       26 USC 7609                        Act
u   245 Tort Product Liability       u    444 Welfare                  u   535 Death Penalty                                                                             u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u   540 Mandamus & Other                                                                                 Under Equal Access
                                             Employment                u   550 Civil Rights                                                                                     to Justice
                                     u    446 Amer. w/Disabilities -   u   555 Prison Condition                                                                          u   950 Constitutionality of
                                             Other                                                                                                                              State Statutes
                                     u    440 Other Civil Rights

V. ORIGIN                   (Place an “X” in One Box Only)                                                                                                                               Appeal to District
                                                                                                                  Transferred from                                                       Judge from
✘
u1       Original        u 2    Removed from                u 3Remanded from                      u4
                                                                                            Reinstated or                u 5
                                                                                                                  another district    u 6 Multidistrict                        u 7       Magistrate
         Proceeding             State Court                    Appellate Court              Reopened              (specify)                  Litigation                                  Judgment
                                        Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S.C. 1345
VI. CAUSE OF ACTION                         Brief description of cause:
                      Rural Housing Service Federal Foreclosure
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION       DEMAND $                                                                              CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23             55,188.16                                                                                    JURY DEMAND:         u Yes ✔   u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
    08/13/2019                                                              /s/ Lauren B. Durham
FOR OFFICE USE ONLY

    RECEIPT #                    AMOUNT                                      APPLYING IFP                                    JUDGE                           MAG. JUDGE
                     Case 1:19-cv-00104-GNS Document 1-1 Filed 08/13/19 Page 2 of 2 PageID #: 8
JS 44 Reverse (Rev. 11/04)


                      INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44

                                                                  Authority For Civil Cover Sheet
   The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as required
by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use
of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of Court for each civil complaint
filed. The attorney filing a case should complete the form as follows:
I.       (a) Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use only
the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and then the official, giving
both name and title.
         (b) County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the time
of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land condemnation cases,
the county of residence of the “defendant” is the location of the tract of land involved.)
         (c) Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section “(see attachment)”.
II.     Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.C.P., which requires that jurisdictions be shown in pleadings. Place an “X” in one
of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an “X” in this box.
Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment to the
Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes precedence, and box
1 or 2 should be marked.
Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the citizenship of the
different parties must be checked. (See Section III below; federal question actions take precedence over diversity cases.)
III.    Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this section
for each principal party.
IV.     Nature of Suit. Place an “X” in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is sufficient
to enable the deputy clerk or the statistical clerks in the Administrative Office to determine the nature of suit. If the cause fits more than one nature of suit, select
the most definitive.
V.       Origin. Place an “X” in one of the seven boxes.
Original Proceedings. (1) Cases which originate in the United States district courts.
Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441. When the petition
for removal is granted, check this box.
Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing date.
Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or multidistrict
litigation transfers.
Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407. When this box
is checked, do not check (5) above.
Appeal to District Judge from Magistrate Judgment. (7) Check this box for an appeal from a magistrate judge’s decision.
VI.    Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional statutes
unless diversity.          Example:               U.S. Civil Statute: 47 USC 553
                                                  Brief Description: Unauthorized reception of cable service
VII.     Requested in Complaint. Class Action. Place an “X” in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the dollar amount (in thousands of dollars) being demanded or indicate other demand such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.
VIII. Related Cases. This section of the JS 44 is used to reference related pending cases if any. If there are related pending cases, insert the docket numbers
and the corresponding judge names for such cases.
Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:19-cv-00104-GNS Document 1-2 Filed 08/13/19 Page 1 of 3 PageID #: 9
Case 1:19-cv-00104-GNS Document 1-2 Filed 08/13/19 Page 2 of 3 PageID #: 10
Case 1:19-cv-00104-GNS Document 1-2 Filed 08/13/19 Page 3 of 3 PageID #: 11
Case 1:19-cv-00104-GNS Document 1-3 Filed 08/13/19 Page 1 of 5 PageID #: 12
Case 1:19-cv-00104-GNS Document 1-3 Filed 08/13/19 Page 2 of 5 PageID #: 13
Case 1:19-cv-00104-GNS Document 1-3 Filed 08/13/19 Page 3 of 5 PageID #: 14
Case 1:19-cv-00104-GNS Document 1-3 Filed 08/13/19 Page 4 of 5 PageID #: 15
Case 1:19-cv-00104-GNS Document 1-3 Filed 08/13/19 Page 5 of 5 PageID #: 16
Case 1:19-cv-00104-GNS Document 1-4 Filed 08/13/19 Page 1 of 4 PageID #: 17
Case 1:19-cv-00104-GNS Document 1-4 Filed 08/13/19 Page 2 of 4 PageID #: 18
Case 1:19-cv-00104-GNS Document 1-4 Filed 08/13/19 Page 3 of 4 PageID #: 19
Case 1:19-cv-00104-GNS Document 1-4 Filed 08/13/19 Page 4 of 4 PageID #: 20
Case 1:19-cv-00104-GNS Document 1-5 Filed 08/13/19 Page 1 of 1 PageID #: 21
